Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/21 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 16-20 of U.S. Patent No. 10,721,257. Although the claims at issue are not identical, they are not patentably distinct from each other because the species of the patented claims anticipate the genus of the instant claims.  By way of illustration, consider independent claims 1 & 8 of the instant application, compared to claim 1 of the ‘257 patent:

Instant claim 1
Instant claim 8
1. An apparatus comprising: 

one or more processors; and memory storing computer executable instructions that, when executed by the one or more processors, cause the apparatus to: 

determine, based on monitored communication between a first device and a second device via a network, information associated with expected communication behavior for the first device; 

determine, based on the expected communication behavior and based on monitored subsequent communication associated with the first device, a degree of communication deviation; 

compare the degree of communication deviation with a first deviation range of a plurality of different deviation ranges, wherein each of the deviation ranges is associated with one or more corresponding communication parameters; 

cause, based on the comparing, application of one or more communication parameters to communication of the first device; and 

control, based on the application, network access associated with the first device.
1. A method comprising: 








determining, based on detected Internet communication associated with a first device of a plurality of devices in a premises network and information associated with expected communication behavior for the first device, a degree of communication deviation; 






comparing the degree of communication deviation with a threshold; and 












restricting, based on the comparing, further communication to or from the first device.
8. A method comprising: 








determining, based on communication associated with a first security device of a plurality of security devices in a home security system and information associated with expected communication behavior for the first security device, a degree of communication deviation; 






comparing the degree of communication deviation with a threshold; and 






causing, based on whether the degree of communication deviation exceeds the threshold, application of one or more communication parameters to further communication to or from the first security device.


	Notwithstanding the fact that the claims of the ‘257 patent are directed toward an apparatus rather than a method, the fact remains the apparatus of the ‘257 patent implements all the steps of each of the methods of instant claims 1 & 8.  Note that with . 

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent 9,401,925 (Guo).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        3/26/22